Citation Nr: 0016471	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  95-24 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an increased (compensable) rating for 
sarcoidosis, to include the question of whether restoration 
of a 10 percent rating for sarcoidosis is warranted.

3.  Entitlement to an increased rating for a conversion 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered by the RO in 
April 1995, denying claims for increase for sarcoidosis and a 
conversion disorder.  At that time, it was determined that 
not more than a 30 percent rating was warranted for the 
veteran's conversion disorder and that not more than a 10 
percent rating was for assignment for sarcoidosis.  An appeal 
as to that action was initiated in May 1995, and in June 
1995, the veteran filed a claim of entitlement to service 
connection for a seizure disorder.  By action in August 1995, 
the RO, in part, reduced the rating for the veteran's 
sarcoidosis from 10 percent to 0 percent, effective from 
November 1, 1995.  Rating action of the RO in March 1999 
denied entitlement to increased ratings for sarcoidosis and a 
conversion disorder and service connection for a seizure 
disorder. 

The issues of the veteran's entitlement to a rating in excess 
of 30 percent for a conversion disorder and a rating in 
excess of 0 percent for sarcoidosis are addressed in the 
Remand portion of this document.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a seizure disorder is supported by cognizable evidence 
demonstrating that such claim is plausible or capable of 
substantiation.

2.  Action of the RO in August 1995, reducing the rating 
assigned for sarcoidosis from 10 to 0 percent, was in error, 
based on the RO's failure to consider the entire recorded 
history of the veteran's sarcoidosis, including relevant VA 
treatment records; the absence of a thorough VA examination 
on which to base the reduction; and the absence of a showing 
that improvement actually occurred or that any such 
improvement would be sustained under the ordinary conditions 
of life and work. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a seizure disorder is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The criteria for restoration of a 10 percent rating for 
sarcoidosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, 4.13 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Groundedness:  Service Connection for a Seizure 
Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Certain chronic diseases, such as epilepsy, may be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question to be answered as to this portion of 
the appeal is, however, whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  If he has not, his appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing in-service incurrence or 
aggravation and medical nexus for purposes of well grounding 
a claim.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  The chronicity provision of § 3.303(b) is applicable 
where evidence, regardless of its date, shows that an 
appellant had a chronic condition in service or during an 
applicable presumption period and still has the condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id.  

In this instance, there is a showing of a medical diagnosis 
of current disability involving seizures, as well as an 
account of an in-service injury to the head, presumed true 
for the purposes of determining well groundedness per 
Robinette v. Brown, 8 Vet. App. 69, 72 (1995).  On a VA 
examination in January 1997, a diagnosis of possible 
nocturnal seizures was rendered, which the examiner found 
could be related to a previous accident.  In an October 1997 
addendum, the examiner acknowledged that the veteran had been 
diagnosed with a nocturnal seizure disorder in January 1997, 
which was not the same condition that had been previously 
been diagnosed as a conversion disorder.  The examiner 
further indicated that the veteran's nocturnal seizures could 
be related to his automobile accident while in the service, 
but that it was impossible to say with certainty.  The 
foregoing satisfies the Epp's requirement of competent 
medical evidence of a nexus between current disability and 
the veteran's period of military service.  As such, the 
veteran's claim for service connection for a seizure disorder 
is plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).


II.  Restoration of a 10 Percent Rating for Sarcoidosis

It is apparent that the RO by action in April 1995 confirmed 
and continued the previously assigned 10 percent rating for 
the veteran's service-connected sarcoidosis, based primarily 
on the results of a VA examination in August 1993 yielding a 
diagnosis of inactive sarcoidosis.  A routine future 
examination followed in June 1995, and in August 1995, the RO 
reduced the rating for sarcoidosis from 10 percent to 0 
percent, effective from November 1, 1995.  Such was 
accomplished without a change in the combined disability 
evaluation of 40 percent that had been in effect prior to the 
rating reduction, and, thus, there was no resulting reduction 
in the amount of VA compensation paid to the veteran.  Under 
these circumstances, the provisions of 38 C.F.R. § 3.105(e) 
do not apply.  See VAOPGCPREC 71-91.  

A 10 percent rating for sarcoidosis was assigned by prior 
rating action of the RO, effective from September 1991, and 
remained in effect until November 1995, a period of less than 
five years.  As such, subsections (a) and (b) of 38 C.F.R. 
§ 3.344 are not for application in this instance.  That 
notwithstanding, with respect to other disabilities that are 
likely to improve (i.e., those in effect for less than five 
years), re-examinations disclosing improvement in 
disabilities will warrant a rating reduction.  38 C.F.R. § 
3.344(c).  Specifically, in any rating reduction case the RO 
and the Board are required to ascertain, based upon a review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in disability and whether 
examination reports reflecting change are based upon thorough 
examinations.  In addition, it must be determined that an 
improvement in a disability has actually occurred and that 
such improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Brown v. Brown, 5 Vet. App. 413, 421 
(1995).  Also, the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.13 
must be considered, regardless of whether the rating in 
question has remained in effect for five or more years.  Id. 
at 420-421.


In determining whether a reduction was proper, the Board must 
focus upon the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction. 

In this instance, the RO was on notice that the veteran was 
continuing to receive treatment for sarcoidosis at the VA 
Medical Center in Syracuse, New York, by virtue of the 
veteran's statement as to that fact in April 1995 in a VA 
Form 21-41328, Statement in Support of Claim, and on the 
occasion of a VA examination in June 1995.  While noting on 
the June 1995 examination that he continued to experience 
heavy breathing, no abnormality was shown clinically.  The 
examiner in June 1995 was evidently without the veteran's 
claims folder, although he accessed in-house records showing 
a normal chest X-ray and pulmonary function test in March 
1994.  No reference was made in the handwritten annotations 
to the report as to the reports of computed axial tomography 
(CAT) which the examiner noted were to be obtained, there 
being a notation that a CAT scan of the chest had been 
performed in 1994.  Based on his findings, the examiner noted 
normal lung function and chest X-ray, and concluded there was 
no residual of sarcoidosis.  Based exclusively on the June 
1995 examination, the RO reduced the rating, without seeking 
to obtain any pertinent medical records regarding the 
disorder at issue.  

Based on the foregoing, the Board cannot conclude that the 
entire recorded history of the veteran's sarcoidosis was 
considered by the RO in effecting the reduction, that 
improvement actually occurred, that any such improvement 
would be sustained under the ordinary conditions of life and 
work, and that the June 1995 examination was thorough.  
Restoration of the 10 percent rating is thus in order.


ORDER

The veteran's claim of entitlement to service connection for 
a seizure disorder is well grounded, and to that extent 
alone, that potion of the appeal is granted.

Restoration of the previously assigned 10 percent rating for 
sarcoidosis is warranted, subject to those provisions 
governing the payment of monetary benefits.


REMAND

Because the claim for service connection for a seizure 
disorder and claims for increased rating for sarcoidosis and 
conversion disorder are well grounded, VA has a duty to 
assist the veteran in the development of facts pertaining to 
these claims.  38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist a claimant in obtaining and developing 
facts and evidence to support his claims includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.

In 1991, numerous opinions were obtained from VA physicians 
in regard to the veteran's claimed seizure disorder.  For 
example, on a VA examination in April 1991, the impression 
was that of a medical history that was significant for an 
unknown illness that had caused some blackout spells.  The 
neurology service was noted to feel that the spells were not 
related to a seizure disorder, while the psychiatry service 
was noted to attribute the symptoms to a conversion disorder.  
However, at a VA examination in January 1997, the veteran was 
diagnosed with possible nocturnal seizures which could be 
related to a previous accident in service.  In an October 
1997 addendum, the examiner was reported to have indicated 
that the veteran had been diagnosed as having a nocturnal 
seizure disorder in January 1997, which was not the same 
condition that had been previously been diagnosed as a 
conversion disorder.  The examiner also indicated that the 
nocturnal seizures were related to the veteran's auto 
accident while in the service, but that it was impossible to 
say for sure.  Furthermore, in a VA outpatient treatment 
record in August 1998, it was recognized that the veteran had 
episodes at night in his sleep that were probably complex 
partial seizures.

In view of the clinical record, the Board finds that a 
medical opinion addressing the nature and etiology of the 
veteran's claimed seizure disorder should be obtained after 
all available medical records have been obtained and 
associated with the claims file.

In regard to the claims for increased ratings, the criteria 
for evaluation of respiratory disabilities changed on October 
7, 1996, and the rating criteria for evaluating psychiatric 
disorders changed on November 7, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to the 
resolution of his appeal under the criteria which are most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  While it is apparent that the revised regulations 
were considered by the RO, the veteran was not afforded 
examinations in those relevant specialties, which take into 
account both the old and new rating criteria in regard to his 
sarcoidosis and conversion disorder.  

In addition, the evidence of record shows that the veteran 
has filed for disability benefits from the Social Security 
Administration (SSA).  In light of precedents of the Court in 
this area, it is clear that action must be taken to obtain 
any existing SSA records.  Murinscak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has 
received treatment for a seizure 
disorder, sarcoidosis, and a conversion 
disorder since service.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been made a part of the claims folder.  
Regardless of whether the veteran 
responds to the above-noted request, the 
RO must obtain any and all records of VA 
treatment not already on file, including 
those compiled at the VA Medical Center 
in Syracuse, New York, for inclusion in 
the veteran's claims folder.

2.  The RO should contact the SSA and 
request all medical and administrative 
records utilized by that agency with 
respect to any application by the 
veteran for SSA benefits.  All attempts 
to secure these records must be 
documented in the claims folder, and any 
records received should be associated 
therewith.

3.  The veteran should thereafter be 
scheduled for a VA neurological 
examination to determine the nature and 
etiology of the veteran's claimed seizure 
disorder.  The veteran is hereby advised 
of the need for him to appear for this 
and all other examinations herein sought, 
so that necessary medical data and 
opinions may be obtained.  Failure to 
appear without good cause will 
necessitate rating of his claim for 
service connection on the basis of the 
evidence of record and denial of his 
claims for increase, by operation of 
38 C.F.R. § 3.655 (1999).  The claims 
folder, a copy of this Remand and of 
38 C.F.R. § 4.124a pertaining to the 
rating of epilepsy, must be made 
available to the examiner for review 
prior to any examination.  

Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive neurological evaluation and 
all diagnostic testing necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses should be set forth.

In conjunction with such examination, 
the examiner should offer a professional 
opinion, with full supporting rationale, 
whether it is at least as likely as not 
that the veteran suffers from a seizure 
disorder that originated in service or, 
whether it is at least as likely as not 
that epilepsy developed to a degree of 
10 percent or more within one year of 
the veteran's separation from service.  
Also, the examiner is asked to describe 
the nature of the relationship between 
any seizure disorder shown to be present 
and the veteran's service-connected 
conversion disorder. 

4.  The veteran should then be afforded 
a VA psychiatric examination in order to 
determine the current nature and 
severity of his conversion disorder.  
All indicated testing in this regard 
should be accomplished.  The examiner 
must be provided with the claims folder 
for review in connection with his or her 
evaluation.  Based on his or her review 
of the case, it is requested that the 
examiner provide a full multi-axial 
evaluation, including a score on the 
Global Assessment of Functioning Scale 
on Axis V with an explanation as to the 
score's meaning.  In addition, the 
examiner should offer an opinion as to 
degree of social and industrial 
inadaptability caused exclusively by the 
service-connected conversion disorder.  
The examiner also should be provided 
with a copy of both the old and new 
rating criteria and be asked to comment 
on the severity of the conversion 
disorder in terms of those criteria.  

5.  The veteran should also be scheduled 
for a VA pulmonary examination to 
determine the current nature and 
severity of his sarcoidosis.  All 
indicated tests, including pulmonary 
function testing, should be 
accomplished.  Values for FEV1, FEV1/FVC 
and DLCO (SB) must be provided.  The 
examiner must be provided with the 
claims folder for review in connection 
with his or her evaluation.  The 
examiner should note all current 
complaints, clinical findings and 
diagnoses in terms of both the old and 
new rating criteria.  In particular, the 
examiner should determine whether the 
veteran's sarcoidosis is symptomatic 
with pulmonary fibrosis and dyspnea and, 
if so, whether the symptomatology is 
mild, moderate, severe or pronounced.  
In addition, the examiner should comment 
as to whether there is pulmonary 
involvement requiring low dose 
(maintenance) or high dose (therapeutic) 
corticosteroids.  

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

7.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a seizure disorder 
and entitlement to increased ratings for 
sarcoidosis and a conversion disorder.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  No 
action is required of the veteran until he is notified.



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals

 



